Citation Nr: 9909112	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-44 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1981.  He died on March [redacted], 1996.  The 
veteran's widow is the appellant in this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above-noted claim.

The case was previously before the Board in October 1998, 
when it was remanded to schedule the appellant for a hearing 
before a Member of the Board.  In December 1998, a video 
conference hearing was held before the undersigned, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 1998).  


REMAND

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).

The veteran's death certificate lists cardiopulmonary arrest 
due to or as a consequence of metastatic rectal cancer as the 
immediate cause of his death.  At the time of his death, he 
was service connected for arteriosclerotic cardiovascular 
disease, status post angioplasty and coronary artery bypass 
graft times four with hypertension, evaluated as 30 percent 
disabling.

Here, the appellant contends that the veteran's 
service-connected arteriosclerotic cardiovascular disease 
contributed to cause his death.  This determination involves 
medical causation and therefore "competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
She has submitted a written statement from the veteran's 
doctor indicating that the veteran suffered from both 
metastatic rectal cancer and atherosclerotic coronary artery 
disease (ASCAD) and "would have lived longer, had it not 
been for his ASCAD."  An additional medical opinion would be 
helpful in resolving this issue.

Potentially relevant medical records have also not been 
obtained by the RO.  For example, the veteran reportedly 
received hospice care prior to his death.  He was also 
treated for cancer of the colon and underwent surgery at the 
VA Medical Center (VAMC) in Biloxi, Mississippi, in 1992, and 
evaluated at the M.D. Anderson Cancer Center.  Therefore, the 
RO should make arrangements to obtain these records on 
remand, as the duty to assist involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VAMC in Biloxi, 
Mississippi, dated from 1992 forward; 
complete treatment records concerning his 
hospice care; and complete treatment 
records from the M.D. Anderson Cancer 
Center. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and her representative so that 
she will have an opportunity to obtain 
and submit the records herself, in 
keeping with her responsibility to 
submit evidence in support of her claim.  
38 CFR § 3.159(c).

2.  Following completion of the 
foregoing, request that VA cardiac and 
cancer specialists review the medical 
records in the claims file and render an 
opinion on the following matter:

What is the likelihood that the veteran's 
service-connected hypertensive 
arteriosclerotic cardiovascular disease, 
status post angioplasty and coronary 
artery bypass graft times four with 
hypertension contributed substantially or 
materially to cause his death or had a 
material influence in accelerating death?  
Were there resulting debilitating effects 
and general impairment of health 
associated with the cardiovascular 
disease that rendered the veteran 
materially less capable of resisting the 
effects of the metastatic rectal cancer?

In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) 
(1998).  There are primary causes of 
death which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1998).

The doctors must confer and discuss the 
case and provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the examiners' conclusions.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the doctors' 
report.  If the report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the appellant's claim, 
with consideration of any additional 
evidence developed upon remand.  If the 
decision remains adverse to the appellant, 
provide her and her representative a 
supplemental statement of the case and 
allow an appropriate period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 
